Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
A system, comprising: one or more sensors configured to capture measurement data representing dissolved oxygen (DO) measurements of an environment and capacitance measurements of a medium of the environment; a computer-readable memory comprising computer-executable instructions; and one or more processors communicatively coupled to the one or more sensors and configured to execute the computer-executable instructions, wherein when the one or more processors are executing the computer-executable instructions, the one or more processors are configured to carry out operations comprising: generating, using first measurement data captured by the one or more sensors during a first time interval and representing a first set of DO measurements and a first set of capacitance measurements, a model based on a relationship between the first set of DO measurements and the first set of capacitance measurements; receiving, from the one or more sensors, second measurement data captured by the one or more sensors during a second time interval and representing a new DO measurement and a new capacitance measurement; predicting, using the model and based on the new capacitance measurement, an expected DO measurement; determining whether to use the expected DO measurement or the new DO measurement for determining an oxygen input amount; and controlling, when it is determined to use the expected DO measurement, a valve to cause the determined oxygen input amount to flow into the environment based on the expected DO measurement.
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea is considered to fall within the mental process grouping and the mathematical concepts grouping. 
For example, the limitation “generating, using first measurement data captured by the one or more sensors during a first time interval and representing a first set of DO measurements and a first set of capacitance measurements, a model based on a relationship between the first set of DO measurements and the first set of capacitance measurements” falls into the grouping of subject matter when recited as such in a claim limitation that covers Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I), while the limitation “predicting, using the model and based on the new capacitance measurement, an expected DO measurement; determining whether to use the expected DO measurement or the new DO measurement for determining an oxygen input amount” and the step of “when it is determined” fall into the grouping of subject matter when recited as such in a claim limitation that covers Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). The limitation “predicting, using the model and based on the new capacitance measurement, an expected DO measurement; determining whether to use the expected DO measurement or the new DO measurement for determining an oxygen input amount”, also falls into the mathematical concepts grouping (Prediction and determination are also based on mathematical analysis on the model data, Specification [0014] – [0016]).
Claims 8 and 15 recite similar abstract ideas.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements: 
In Claim 1: one or more sensors for DO and Capacitance measurements, a computer-readable memory, computer-executable instructions, one or more processors, and a step of controlling a valve based on measurement data;
In Claims 8 and 15: Similar additional elements.

The steps of capturing " measurement data representing dissolved oxygen (DO) measurements of an environment and capacitance measurements of a medium of the environment" (Claim 1, 8 and 15) are generically recited and represent a mere data gathering necessary to execute the abstract idea (insignificant extra-solution activity).
The additional elements in the claims such as a computer-readable memory storing computer-executable instructions, one or more processors (Claim 1, 8 and 15) are examples of generic computer equipment (components) that are generally recited and, therefore are not qualified as particular machines. 
	In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements are not meaningful, do not reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
these additional elements/steps are well-understood and conventional in the relevant art
based on the prior art of record (For example, from the prior art of record, Huo and Sakharov discloses sensor for measuring oxygen in a Bio-cell/Bioreactor and using that measurement to operate a valve to supply oxygen in the Bio-cell/Bioreactor environment) [MPEP 2106.05 (d)(I)(2)].		
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14 and 16-21 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical/mental process steps). These claims do not recite additional elements that are meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record.
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to the independent claims.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14, 20 and 21, are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention [MPEP 2175- FP- 7.34.01].

Claims 6, 13 and 20, disclose the limitation “third measurement data captured by the one or more sensors during a third time interval and representing a second set of DO measurements and a second set of capacitance measurements”. The scope of this claim is unclear as based on specification paragraph [0006-0007], examiner interpreted that the measured data during first time interval is considered as first set of measurement data, and measured data during second time interval is considered as second set of measurement data. For the purpose of a compact prosecution, examiner in view of the specification paragraph [0006-0007], translated that the third measurement data captured by the one or more sensors during a third time interval is third set of DO measurements and third set of capacitance measurements. 

Claims 7, 14 and 21, disclose the limitation “the third measurement data comprises the second measurement data”. The scope of this claim is unclear as based on specification paragraph [0006-0007], examiner interpreted that the measured data during first time interval is considered as first set of measurement data, and measured data during second time interval is considered as second set of measurement data. For the purpose of a compact prosecution, examiner in view of the specification paragraph [0006-0007], translated that the third measurement set comprises the third measurement data. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 8 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2019210405 A1), hereinafter ‘Huang’, in view of Downey et al. (US 20150019140 A1), hereinafter ‘Downey’, in further view of Al-Najjar Basim (SE 1300126 A1), hereinafter ‘Basim’, and further in view of Huo et al. (CN 110358683 A), hereinafter ‘Huo’.

With regards to Claim 1, Huang discloses a system, comprising: one or more sensors configured to capture measurement data representing dissolved oxygen (DO) measurements of an environment and capacitance measurements of a medium of the environment (A bioreactor containing live cells in a substrate, the bioreactor for cultivating, over a time period, a product derived from or of the cells during a manufacturing process; providing two or more sensors for measuring respective two or more different physical attributes of the substrate during the time period [0010]); While the inventors have demonstrated, through cell biomass sampling and concurrent sensor readings of pH and DO…Example sensor readings that may be employed in the presently described embodiments include, but are not limited to, temperature, NO/NOx, , reduction-oxidation (redox) potential, gas consumption, capacitance, optical density, particle size, cytokine or growth factor concentration, and vessel weight [0048]); a computer-readable memory comprising computer-executable instructions; and one or more processors communicatively coupled to the one or more sensors and configured to execute the computer-executable instructions, wherein when the one or more processors are executing the computer-executable instructions, the one or more processors are configured to carry out operations (All processors described herein may be configured to carry out any or all method steps suitable for computer implementation. For example, in an embodiment, the processor may be configured to: receive 1006, 1106 (e.g., via a receiver 1460 or the communication module 1458) sensor data from the two or more sensors 1404; and determine 1008, 1108, based on a predetermined or recursively adapted or recursive algorithm stored in the memory 1454 that correlates the sensor data of two or more different physical attributes or conditions (such as those described above) and product production by independent consideration of the sensor data of the two or more different physical attributes or by multivariate consideration of the sensor data of the two or more different physical attributes, an approximate amount of the product [0053]); generating, using first measurement data captured by the one or more sensors during a first time interval (over a time period, a product derived from or of the cells during a manufacturing process; providing two or more sensors for measuring respective two or more different physical attributes of the substrate during the time period [0010]); and representing a first set of DO measurements (As shown in FIG. 7, which depicts example model fits of continuous DO data [0043]);  and a first set of capacitance measurements (Example sensor readings that may be employed in the presently described embodiments include, but are not limited to, temperature, conductivity, capacitance, optical density [0048]); a model based on a relationship between the first set of DO measurements and the first set of capacitance measurements (The presently described embodiments contemplate the use of inline sensor technology to build a multivariate model to predict viable cell concentration [0029]; As shown in FIG. 7, which depicts example model fits of continuous DO data (left), continuous pH data (middle) and sample-based cell counts (right) [0043]; While the inventors have demonstrated, through cell biomass sampling and concurrent sensor readings of pH and DO, that there is a correlation between pH and DO decline and cell biomass incline…it will be appreciated that various other sensor readings of the bioreactor media substrate throughout the course of a cell therapy manufacturing run may be used to determine similar correlations. Example sensor readings that may be employed in the presently described embodiments include, but are not limited to, temperature, conductivity, NO/NOx, volatile organic compounds (VOCs), ozone, chlorine, reduction-oxidation (redox) potential, agitation, inward gas flow, outward gas flow, gas consumption, capacitance, optical density, particle size, metabolite concentration, pressure, cytokine or growth factor concentration, and vessel weight [0048]; receiving, from the one or more sensors, second measurement data captured by the one or more sensors during a second time interval; and representing a new DO measurement and a new capacitance measurement (The above described methods may be based on the real-time monitoring and processing of multiple bioreactor sensor readings in order to determine, in real-time, predicted cell biomass production, or may be based on the monitoring of multiple bioreactor sensor readings at discrete time intervals (which may be preconfigured), or on demand based on user input [0052]). 
However, Huang does not specifically disclose a model based on a relationship between the first set of DO measurements and the first set of capacitance measurements.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, to implement a model based on a relationship between the first set of DO measurements and the first set of capacitance measurements as capacitance changes as a result of biomass change (various other sensor readings including capacitance of the bioreactor media substrate throughout the course of a cell therapy manufacturing run may be used to determine similar correlations [0048], Huang).
Huang also does not specifically disclose predicting, using the model and based on the new capacitance measurement, an expected DO measurement. 
Downey discloses predicting, using the model and based on the new capacitance measurement, an expected measurement (Devices to measure the impedance of a sample can be used to predict biomass by measuring the change in capacitance of a system [0010]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, in view of Downey, to predict an expected DO measurement by using the model, based on the new capacitance measurement as DO is a common parameter known in the art to evaluate a biomass state.
Huang also does not specifically disclose determining whether to use the expected DO measurement or the new DO measurement for determining an oxygen input amount.
Basim discloses determining whether to use the expected measurement or the new measurement (The expected value of the measurement is determined based on the curve and the time of the measurement. In this way, it is easy to determine the expected value of the measurement. According to an embodiment of the invention, the new measured value is discarded if the measured value deviates from the expected value by more than one limit value, the limit value can be predetermined or calculated dynamically during the second phase, p. 5-6).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, in view of Downey, in further view of Basim, to determine an oxygen input amount based on either the expected DO measurement from the model or the new sensor measurement, by evaluating the deviation characteristics as known in the art.
Huang also does not specifically disclose controlling, when it is determined to use the expected DO measurement, a valve to cause the determined oxygen input amount to flow into the environment based on the expected DO measurement.
Huo discloses controlling, a valve to cause the determined oxygen input amount to flow into the environment based on the DO measurement (the input end of the oxygen bottle and the oxygen flow controller is connected with the first port of output end is connected with the four-way valve of the oxygen flow controller, p.7; if the dissolved oxygen concentration less than the dissolved oxygen concentration lower limit value, every 5 seconds dissolved oxygen control unit by the controller the first output port starting oxygen flow controller in the air source, injecting oxygen in the culture solution, the dissolving oxygen concentration lower limit value when the dissolved oxygen concentration value, stopping, if the dissolved oxygen concentration is greater than the upper limit value, p.9, Huo).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, in view of Downey, in further view of Basim, and further in view of Huo, to control the oxygen supply valve based on the preferred DO values such as, for example, the expected DO measurement to realize the optimization control of cell growth environment.


With regards to Claim 3, Huang, in view of Downey, in further view of Basim, and further in view of Huo, discloses the claimed invention as discussed in Claim 1.
Huang additionally discloses a bioreactor, wherein the one or more sensors include a DO sensor and a capacitance sensor (A bioreactor containing live cells in a substrate, the bioreactor for cultivating, over a time period, a product derived from or of the cells during a manufacturing process; providing two or more sensors for measuring respective two or more different physical attributes of the substrate during the time period [0010]); While the inventors have demonstrated, through cell biomass sampling and concurrent sensor readings of pH and DO…Example sensor readings that may be employed in the presently described embodiments include, but are not limited to, temperature, NO/NOx, , reduction-oxidation (redox) potential, gas consumption, capacitance, optical density, particle size, cytokine or growth factor concentration, and vessel weight [0048]).


With regards to Claim 6, Huang, in view of Downey, in further view of Basim, and further in view of Huo, discloses the claimed invention as discussed in Claim 1.
Huang additionally discloses receiving, from the one or more sensors, third measurement data captured by the one or more sensors during a third time interval (The above described methods may be based on the real-time monitoring and processing of multiple bioreactor sensor readings in order to determine, in real-time, predicted cell biomass production, or may be based on the monitoring of multiple bioreactor sensor readings at discrete time intervals (which may be preconfigured), or on demand based on user input [0052]); and representing a third set of DO measurements and a third set of capacitance measurements (As shown in FIG. 7, which depicts example model fits of continuous DO data [0043]; Example sensor readings that may be employed in the presently described embodiments include, but are not limited to, temperature, conductivity, capacitance, optical density [0048]); and updating the model based on the third measurement data (The presently described embodiments contemplate the use of inline sensor technology to build a multivariate model to predict viable cell concentration [0029]; As growth curves and kinetic data can be generated from continuous process data, the equations describing growth in FIGs. 2 and 7 can be recursively fit as real-time pH and DO sensor data is received. The equations in Table 1, below, can be updated in real-time and displayed in a manufacturing graphical user interface (GET), such as GET 90 shown in FIG. 9, which depicts an example interface (a Xuri™ interface is depicted) including real-time updated countdown time to harvest 92 as well as a timestamp 94 for harvest time [0045]).


With regards to Claim 7, Huang, in view of Downey, in further view of Basim, and further in view of Huo, discloses the claimed invention as discussed in Claim 6.
Huang additionally discloses the third measurement data (set) comprises the third measurement data (The above described methods may be based on the real-time monitoring and processing of multiple bioreactor sensor readings in order to determine, in real-time, predicted cell biomass production, or may be based on the monitoring of multiple bioreactor sensor readings at discrete time intervals (which may be preconfigured), or on demand based on user input [0052]).


With regards to Claim 8, Huang, in view of Downey, in further view of Basim, and further in view of Huo, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 10, Huang, in view of Downey, in further view of Basim, and further in view of Huo, discloses the claimed limitations as discussed in Claim 3 and 8.


With regards to Claim 13, Huang, in view of Downey, in further view of Basim, and further in view of Huo, discloses the claimed limitations as discussed in Claim 6 and 8.


With regards to Claim 14, Huang, in view of Downey, in further view of Basim, and further in view of Huo, discloses the claimed limitations as discussed in Claim 7 and 8.


With regards to Claim 15, Huang, in view of Downey, in further view of Basim, and further in view of Huo, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 17, Huang, in view of Downey, in further view of Basim, and further in view of Huo, discloses the claimed limitations as discussed in Claim 3 and 15.


With regards to Claim 20, Huang, in view of Downey, in further view of Basim, and further in view of Huo, discloses the claimed limitations as discussed in Claim 6 and 15.


With regards to Claim 21, Huang, in view of Downey, in further view of Basim, and further in view of Huo, discloses the claimed limitations as discussed in Claim 7 and 15.


Examiner Notes with regards to prior arts of record

With regards to Claims 2, 9 and 16, Basim discloses about determining whether to use the expected measurement or the new measurement.
Downey discloses about measuring the change in capacitance of a system.
However, Huang, Downey, Basim, and Huo, either singularly or in combination, fail to anticipate or render obvious
- determining a DO rate of change based on the new DO measurement and the first set of DO measurements; determining a capacitance rate of change based on the new capacitance measurement and the first set of capacitance measurements; and determining to use the expected DO measurement when the DO rate of change exceeds the capacitance rate of change by a rate of change threshold, in combination with all other limitations in the claim as claimed and defined by applicant.  


With regards to Claims 4, 11, and 18, Huang discloses about DO and capacitance measurement.
Basim discloses about determining whether to use the expected measurement or the new measurement.
Downey discloses about divergence threshold of permittivity based on capacitance vs. viable cell volume.
However, Huang, Downey, Basim, and Huo, either singularly or in combination, fail to anticipate or render obvious
- comparing the new capacitance measurement with a capacitance threshold; and determining to use the new DO measurement when the new capacitance measurement exceeds the capacitance threshold, in combination with all other limitations in the claim as claimed and defined by applicant.  
. 

With regards to Claims 5, 12 and 19, Basim discloses about determining whether to use the expected measurement or the new measurement.
However, Huang, Downey, Basim, and Huo, either singularly or in combination, fail to anticipate or render obvious
- comparing the expected DO measurement and the new DO measurement; and determining to use the expected DO measurement when the expected DO measurement exceeds the new DO measurement, in combination with all other limitations in the claim as claimed and defined by applicant.  

Claims 2, 4, 5, 9, 11, 12, 16, 18 and 19 are distinguished over the prior art of record for the above discussed reasons.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aron et al. (US 20190300841 A1) discloses a method of controlling the growth of cells in a bioreactor by measuring the viable cell density of the cells growing in culture using a biomass capacitance probe; and utilizing a temperature control loop to adjust the growth rate of the cells.
Chen et al. (CN 110656044 A) discloses about an intelligent microbial fermenting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                                          





.